Citation Nr: 1213779	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to April 27, 2005, in excess of 30 percent from April 27, 2005 to August 26, 2011, and in excess of 70 percent thereafter for an anxiety disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified at a hearing at the RO in Milwaukee, Wisconsin in November 2007.  This transcript has been associated with the file.

The Veteran's November 2008 VA Form 9 included a request for a hearing before a Board member in Washington, DC.  However, in June 2011, the Veteran's representative indicated that the Veteran would be unable to make a hearing in Washington, DC and the Board should proceed with his claim.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

During the pendency of the appeal, in a January 2012 decision, the RO assigned an increased evaluation of 70 percent effective August 27, 2011 for the Veteran's anxiety disorder.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in July 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a new VA examination.  The Veteran was afforded a VA examination in August 2011 for his anxiety disorder.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
The Board also notes that in a January 2012 rating decision the Veteran was granted entitlement to a total disability rating based on individual unemployability.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.]  Therefore, this matter is considered resolved and is not in appellate status. 

In a statement of record dated in October 2009, the Veteran reiterates a claim that a 2007 decision denying service connection for a bilateral hip disorder was clear and unmistakable error (this claim had been denied in a previous rating decision dated in August 2007).  In a statement of record dated in December 2010, the Veteran indicates an interest in claiming an increased rating for his service-connected kidney disorder.  The Board does not have jurisdiction over these issues as neither has been adjudicated by the AOJ.  They are therefore referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Prior to April 27, 2005 the Veteran's anxiety disorder was manifested by feelings of anxiety and depression, with symptoms controlled by continuous medication.

2.	From April 27, 2005 to August 26, 2011 the Veteran's anxiety disorder was manifested by feelings of depression and anxiety, mild memory loss, and mild panic attacks.

3.	As of August 27, 2011 the Veteran's anxiety disorder was manifested by feelings of anxiety and depression, mild memory loss, and the inability to establish and maintain effective work and social relationships.  


CONCLUSIONS OF LAW

1.	Prior to April 27, 2005 the criteria for an evaluation in excess of 10 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9400 (2011).

2.	From April 27, 2005 to August 26, 2011 the criteria for an evaluation in excess of 30 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9400 (2011).

3.	As of August 27, 2011 the criteria for an evaluation in excess of 70 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January 2006 and February 2007.  The January 2006 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The February 2007 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the February 2006 rating decision, the Board finds that providing him with adequate notice in the February 2007 letter followed by a readjudication of the claim in the August 2007 statement of the case and the April 2008, June 2008, November 2008, and January 2012 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in May and October 2008.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded multiple VA medical examinations, most recently in August 2011 for his anxiety disorder.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was assigned an evaluation of 10 percent for his anxiety disorder from December 13, 2000 to April 26, 2005 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  From April 27, 2005 to August 26, 2011 he was assigned a 30 percent evaluation for his anxiety disorder.  Finally, as of August 27, 2011 the Veteran was assigned a 70 percent evaluation for his anxiety disorder.  

Under this Diagnostic Code, a 10 percent evaluation is warranted where there is ooccupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to April 27, 2005

The Veteran was assigned a 10 percent evaluation for his anxiety disorder from December 13, 2000 to April 26, 2005.  Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 3.400(o)(2).  In this case the Veteran filed his claim for entitlement to an increased evaluation in December 2005 and as such, the Board will look to 1 year prior to his claim, or December 2004.  

The Board observes that although the Veteran was seen at the VA Medical Center for other health concerns, he was not seen for his anxiety disorder around the time he filed his claim.  He also did not report any worsening of his anxiety disorder, nor did any medical professional opine that his anxiety disorder had worsened.  In this regard, a February 2005 VA treatment record noted the Veteran's abdomen was scanned for possible kidney stones after the Veteran complained of bilateral flank pain for one week.  In March 2005 the Veteran was seen for repair and refitting of his eyeglasses.  

The Board acknowledges that the Veteran's anxiety disorder symptoms were controlled by continuous medication.  See e.g., April 2005 treatment note indicating Veteran was to continue his current medication.  However, this factor is considered in assigning a 10 percent evaluation.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's level of social and occupational impairment or anxiety disorder symptomatology most closely approximates a 30 percent evaluation or higher.  

There is no competent evidence that prior to April 27, 2005 the Veteran suffered from chronic sleep impairment or panic attacks which happened weekly, or less often.  Although the Veteran reported depression and anxiety, these symptoms were taken into account with his 10 percent evaluation.  The Veteran did not report mild memory loss prior to April 27, 2005 which could have warranted a higher evaluation.  Finally, there is no competent, probative evidence of record that the Veteran's symptoms included suspiciousness, which also could have warranted a higher evaluation.

In short, the Board does not find evidence of record which would have warranted an evaluation in excess of 10 percent for his anxiety disorder, prior to April 27, 2005.  The Board acknowledges the Veteran's contentions that his anxiety disorder warrants an evaluation greater than 10 percent prior to April 27, 2005.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected anxiety disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Overall, the Board concludes that the evidence discussed above does not warrant an evaluation in excess of 10 percent for the Veteran's anxiety disorder prior to April 27, 2005.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 10 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

From April 27, 2005 to August 26, 2011

The Veteran was assigned a 30 percent evaluation for his anxiety disorder from April 27, 2005 to August 26, 2011.  As noted above, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).   In this case the Veteran filed his claim for entitlement to an increased evaluation in December 2005.  The RO assigned an increased evaluation of 30 percent effective April 27, 2005, the earliest date entitlement arose.  

An April 2005 VA treatment note indicated that the Veteran denied feeling depressed, but was having problems with motivation and task completion.  He was diagnosed with a depressive disorder.  In an April 2006 VA treatment note the Veteran reported he had a history of depression.  See also March 2008 VA treatment record.  At his February 2006 VA examination the Veteran also reported becoming more anxious where there was a lot of activity in the house.  The examiner noted that he worried, had trouble concentrating, and was irritable.  

In an October 2006 VA treatment record the Veteran's depression was noted to be stable and he was to continue on his prescription medication.  A December 2008 VA treatment record noted the Vetearn's anxiety disorder was stable and that he was working with a VA psychiatrist.  Both depression and anxiety are taken into account when determining an appropriate evaluation.

In a January 2006 VA treatment record it was noted the Veteran was sleeping well.  In an October 2007 VA treatment record the Veteran reported that his sleep was worsening.  At his November 2007 RO hearing the Veteran also reported sleep disruptions.  The Board notes that these symptoms were taken into account with the 30 percent evaluation.  

With regard to memory loss, at his February 2006 VA examination the Veteran reported that he had problems remembering appointments and things that his wife told him.  He also said he had some problems remembering specific words, but this had improved with medication.  In a March 2007 VA treatment record it was again noted that the Veteran had a poor memory.  

At his February 2006 VA examination there were no panic attacks reported.  At his March 2008 VA examination the examiner noted the Veteran had some anxiety attacks that were mild and precipitated by sometimes irrational worry.  Panic attacks occurring weekly or less often have been taken into account with the 30 percent evaluation. 

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  At his February 2006 VA examination he was given a GAF score of 60.  Given the Veteran's symptoms of feelings of depression and anxiety, and mild memory loss, the examiner found he generally had moderate symptoms of an anxiety disorder.  The examiner also noted that she could not differentiate between the Veteran's anxiety and depressive disorders in assigning a GAF score.  At his March 2008 VA examination the Veteran was assigned a GAF score of 55 for his anxiety disorder.  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture most closely approximate that contemplated by a 30 percent evaluation.

The Board also acknowledges that the Veteran suffers from symptoms not covered under Diagnostic Code 9400.  For instance, the Veteran has reported feelings of hopelessness and helplessness, low motivation, and difficulty making decisions.  See e.g., March 2008 VA examination report.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.

It is clear from the medical evidence that the Veteran's anxiety disorder manifestations from April 27, 2005 to August 26, 2011 included anxiety, depression, sleep disturbances, mild memory loss, and mild panic attacks.  The Board concludes the Veteran's anxiety disorder has manifested in consistent symptomatology throughout the appellate timeframe warranting a 30 percent rating.

The Board has considered 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's level of social and occupational impairment or anxiety disorder symptomatology most closely approximates a 50 percent evaluation or higher.  

In this regard, in an April 2005 VA treatment record the Veteran denied suicidal or homicidal ideation.  At his February 2006 VA examination the Veteran reported that he thought about hurting himself or other people at times.  However, the examiner noted that there was no intent.  In an April 2006 VA treatment record the Veteran did not show suicidal or homicidal ideations.  See also March 2008 VA treatment record.  The Board has considered these statements; however it will view the entire symptomatology when deciding an appropriate evaluation.

There is no evidence the Veteran cannot maintain his activities of daily living, including maintaining minimal personal hygiene.  See e.g., February 2006 VA examination report.

In an April 2006 VA treatment note the Veteran's thought process was goal directed.  The February 2006 VA examiner noted no abnormalities in speech.  See also March 2008 VA treatment record.  There is also no indication in the Veteran's VA treatment records that he suffered from delusions or hallucinations.  See 2005 VA treatment note and March 2008 VA examination report.

The Veteran was also not reported to have impaired impulse control with episodes of violence, even though the Veteran reported anger problems.  See e.g., March 2008 VA examination report.  It was also not reported that the Veteran had difficulty understanding complex commands or that he suffered from spatial disorientation.  Also, although the Veteran complained of depression, there is no evidence that his depression was affecting his ability to function independently.

The Board also notes that the Veteran reported mild memory loss, as discussed above.  However, there is no evidence that the Veteran suffers from memory loss for names of his close relatives or his occupation, which could warrant a higher evaluation.

With regard to social and occupational functioning, it has been noted that the Veteran has problems with familial and social relationships.  At his February 2006 VA examination the Veteran reported that he had lost interest in doing things socially and maintaining social relationships.  The Veteran reported that when he felt down he withdraws and does not talk to anyone.  See March 2008 VA examination report.  He also reported that his anxiety lead to having difficulty dealing with other people.  Id.  However, the Veteran did report that he kept in touch with some friends over the phone.  At his November 2007 RO hearing the Veteran reported that he could not deal with other people and that he went to stores at night to avoid people.  Overall, the symptomatology does not equate to a higher 50 percent rating.

The Board acknowledges the Veteran's contentions that his anxiety disorder warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected anxiety disorder.  See Mora, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Overall, the Board concludes that the evidence discussed above does not warrant an evaluation in excess of 30 percent for the Veteran's anxiety disorder from April 27, 2005 to August 26, 2011.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some more symptoms such as establishing and maintaining social relationships, but his overall disability picture does not warrant a higher rating in excess of 30 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.
As of August 27, 2011

As noted above, the Veteran was assigned a 70 percent evaluation as of August 27, 2011 for his anxiety disorder.  After reviewing the evidence of record, the Board finds that a higher evaluation is not warranted.

In this regard, at his August 2011 VA examination, the examiner found that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Veteran reported that he and his wife argued approximately 3 times a week, but that his prescription medication helped to decrease his outbursts.  The Veteran also indicated that he did not socialize much outside of the home.  

The Veteran reported that he was attending psychotherapy approximately once a month; he was also seeing a psychiatrist and taking multiple medications to help control his anxiety disorder symptoms.  

The examiner found the Veteran suffered from depression, anxiety, mild memory loss, and a flattened affect.  The examiner also noted the Veteran suffered from disturbances of mood and motivation and impaired impulse control, suck as unprovoked irritability with periods of violence.  The Board notes that impaired impulse control is a symptom contemplated by the 70 percent evaluation for his anxiety disorder.  

The Veteran reported that his memory was worsening since his previous VA examination which he attributed to his chemotherapy and radiation.  The examiner noted that the Veteran recalled 2/5 words without a cue, and at his 2008 examination he had recalled 3/3 words without a cue.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation.  

At his August 2011 VA examination the examiner did not check the box indicating that the Veteran had total occupational and social impairment, which could have warranted a higher evaluation.  It was indicated that his health had deteriorated over the past few years as a result of progressive lung  cancer.

The August 2011 VA examiner also did not check the boxes indicating that the Veteran suffered from persistent delusions or hallucinations.  There is also no evidence of record that the Veteran suffers from disorientation to time or place.

The August 2011 VA examiner also did not report that the Veteran was in persistent danger of hurting himself or others, or was experiencing any suicidal or homicidal ideations.  

The August 2011 VA examiner also did not report that the Veteran was unable to perform his activities of daily living, such as maintaining personal hygiene.  Also, although it has been noted that the Veteran suffers from memory loss, there is no indication that it is so severe he cannot remember the names of his close relatives, his own occupation, or his own name, which could warrant a higher rating.  

Thus, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 70 percent evaluation.  

As noted above, the Veteran's GAF scores are also of record.  The August 2011 VA examiner assigned the Veteran a GAF score of 52 due to his anxiety and depressive disorders.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In viewing the evidence of record the examiner found that the Veteran had some moderate symptoms and social impairment due to his anxiety disorder and assigned a GAF score slightly lower than the March 2008 VA examiner. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent rating as of August 27, 2011.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his anxiety disorder warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above supports no more than a 70 percent rating as of August 27, 2011 for the Veteran's anxiety disorder.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a higher evaluation and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his anxiety disorder.  Additionally, there is not shown to be evidence of marked interference with employment due to his anxiety disorder.  To the contrary, at his February 2006 VA examination the Veteran reported that he stopped working due to a degenerative hip condition.  At his November 2007 RO hearing he also reported that he had 10-12 jobs since 1989 and that he was still looking for a job.  However, there is no evidence that the Veteran's anxiety disorder, acting alone, caused his  unemployability.  

The Veteran has indicated that his anxiety disorder is manifested by feelings of depression and anxiety, sleep disorders, and impairment in occupational and social functioning.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent prior to April 27, 2005 for an anxiety disorder is denied.

Entitlement to an evaluation in excess of 30 percent from April 27, 2005 to August 26, 2011 for an anxiety disorder is denied.

Entitlement to an evaluation in excess of 70 percent as of August 27, 2011 for an anxiety disorder is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


